DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 3/10/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-18 and 21-22 are pending. 
Applicant’s arguments, see pg. 7-8, filed 3/10/2022 with respect to the rejection(s) of claim(s) 1-18 and 21-22 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. See Remarks pg. 8 stating “Applicant respectfully submits Chen and Barnett do not teach or suggest these features of claim 1 as amended.” However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) and a new interpretation of the claims in light of the currently amended claims not previously presented.
	Independent claims 8 and 15 recite similar, yet not identical, features to those recited in independent claim 1. Therefore, for the reasons discussed above concerning claim 1, it is submitted that the cited references teach the features recited in claims 8 and 15 to render the claims obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Jianfeng et al. US 20150019223 A1 (hereafter Chen) and in further view of Ransom; Mumin et al. US 20160173942 A1 (hereafter Ransom) and in further view of Barnett; John Samuel US 20180124438 A1 (hereafter Barnett) and in further view of Ren, Dahai, US20150095932A1 (hereafter Ren) and in further view of Stern; Peter et al. US 20110243533 A1 (hereafter Stern).
Regarding claim 1, “a method comprising: determining that content output device at a first location is causing output of content; determining, a start of an advertisement portion of the content, wherein the advertisement portion is associated with an end time” (Chen teaches para 15-20 first user device is a TV for displaying broadcast content and a second device is a tablet; para 20 determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209); Regarding “based on a user device associated with the content output device being located at a second location that is different from the first location, sending, to the user device prior to the end time of the advertisement portion, a notification that indicates a time remaining in the advertisement portion” Chen teaches para 20 and Fig. 2 - the identification of the starting or the ending can be optionally displayed on the tablet for the user's information according a variant implementation, and can be used to trigger other events but Chen does not reference based on a user device associated with the content output device being located at a second location that is different from the first location and a notification that indicates a time remaining in the advertisement portion. based on a user device associated with the content output device being located at a second location that is different from the first location” as claimed, Chen teaches that the mobile device (second device tablet) must be in the vicinity of the first device (TV) in order to obtain starting/ending of TV advertisement (Fig. 1 disclosing a home network with short range communication between a TV and second device; para 18-21, 30-32 second device captures audio data while in the vicinity or the TV).
In an analogous art, Ransom teaches the deficiency of Chen wherein a notification such as a count-down timer is displayed to indicate the ending of an advertisement (para 65). Ransom does not reference the limitation with respect to “based on a user device associated with the content output device being located at a second location that is different from the first location.” 
In an analogous art, Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370).  Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383). Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. Based on the teachings of Barnett, a person of ordinary skill in the art would have understood that the countdown displayed is a total time remaining for the entire commercial break. Therefore, a person of ordinary skill in the art would have reasonably inferred that where Barnett teaches a commercial break comprises a plurality of videos or just one video, then a situation where multiple commercials are presented, then the total time comprises adding the length of each commercial to identify the total time remaining.
based on a user device associated with the content output device being located at a second location that is different from the first location” as claimed, Barnett only teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device. However, Barnett, similar to Chen and Ransom, do not disclose a second location that is different from the first location as claimed.  
EXAMINER’S NOTE: Prior art made of record but not relied upon in order to avoid duplicative references Abecassis; Max US 20150086173 A1 providing screen notifications regarding upcoming commercial breaks and identifying the length of the particular segments (para 174-188) is beneficial when a viewer is in a public place or a private gathering also corresponds to applicant’s claimed “based on a location of a user device associated with the content output device”
In an analogous art, Ren para 58 teaches set-top box 230 may provide the notification to user device 220 based on determining that the user is not within a particular proximity of display device 240. In this case, set-top box 230 may determine that user device 220 has been moved from a first room (e.g., a room including display device 240) to a second room, and may provide a notification indicating that the commercial has ended to the user of user device 220. For example, a user may indicate that the user is leaving a room (e.g., the room that includes display device 240) by providing input to user device 220, and user device 220 may notify set-top box 230 that the user has left the room. Whereas paragraph 58 of Ren discloses “a notification indicating that the commercial has ended to the user of user device 220”, the combination of prior art to Chen, Ransom, and Barnett render obvious providing a notification that the commercial break is about to end. As such, the motivation to modify Chen, Ransom, Barnett, and Ren is further evidenced by Stern; Peter et al. (US 20110243533 A1) para 11 teaches that a countdown timer is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention for detecting a start of an advertisement portion of the content from various advertisers to provide notifications on a computing device separate from a television (e.g., tablet or mobile device) by further incorporating known elements of Ransom's invention for providing a notification such as a count-down timer is displayed to indicate the ending of an advertisement such that the viewer is able to switch back to viewing the main programming content when on demand programming is not available. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Ransom’s invention by Barnett’s for displaying advertisement notifications on TV, prior to the end of the commercial portion, in addition to, a second screen of a second computing device that is in the vicinity location of the TV, such as a mobile device, comprising notifications of a countdown prior to the end time of each commercial break in order to utilize received data for a set of contiguous advertising segments and show the countdown time with the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program to enable the viewer to perform a personal activity such as a restroom break because the prior art to Ren recognizes the benefit of providing the viewer with a mobile phone, that has moved to a location different from the room where the set-top box located, with an indication that the advertisement has ended or provide a notification as disclosed in Stern to display a countdown time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program. 
Regarding claim 2, “wherein the user device and the content output device are associated with at least one of a user or a premises” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Chen teaches that the mobile device (second device tablet) must be in the vicinity of the first device (TV) in order to obtain starting/ending of TV advertisement (Fig. 1 disclosing a home network with short range communication between a TV and second device; para 18-21, 30-32 second device captures audio data while in the vicinity or the TV); Chen further teaches the second user device registers for notifications in paragraph 33. See also Barnett para 91, 163, 168-173 – associating mobile device with user’s social networking account to deliver associated content including advertisements). Barnett teaches that the mobile second device 840 must be in the vicinity of the first device 830 utilizing a Wi-Fi connection or dongle 810 (Fig. 8 and 109). See also Barnett para 381-383 – second device is detected in the vicinity location of a first device when a commercial break is about to occur in order to present supplemental content on the second device.  See also Ransom para 50-53 wherein user identifiers are associated to only one particular user and wherein Ransom teaches that users are subscribers with a particular level of service which a person of ordinary skill in the art would understand corresponds to subscriber of an account. See also Ren para 58. 
Regarding claim 3, “wherein the user device and the content output device are located at a premises, wherein the first location comprises at least one of: a first room, a first section, a first floor, or a first portion of the premises, and wherein the second location comprises at least one of: a second room, a second section, a second floor, or a second portion of the premises
Regarding claim 4, “wherein the notification further indicates an entity that sponsored the notification, and wherein the entity is at least one of: associated with a user preference, indicated by metadata associated with the advertisement portion, a primary entity of a plurality of entities associated with the advertisement portion, or associated with a section of the a plurality of sections of the advertisement portion.” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Chen para 20 teaches each portion has particular identification data to notify of a particular advertisement - determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209). See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370) and wherein the advertisement content is displayed with sponsor information (para 201-205).
Regarding claim 5, “wherein the notification comprises at least one of information associated with the content a slogan, a catchphrase, or a trademark
Regarding claim 6, “wherein the advertisement portion comprises a plurality of sections that are each associated with a section end time, and wherein sending the notification comprises sending, prior to the section end time for a first section of the plurality of sections, the notification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Stern para 47 teaches The display image includes a frame 401 of an ad segment along with an information section 402 displayed at the bottom of the image 400. As illustrated the information section 402 includes an ad presentation countdown timer 406 generated in accordance with the invention in addition to a channel and current time field 404. The ad presentation countdown timer 406 displays the presentation time remaining in a set of consecutive ad segments or the time remaining in an individual ad segment depending on the embodiment. As should be appreciated in either embodiment during presentation of the last ad segment, e.g., ad segment N 214′, in a set of consecutive ad segments the time remaining will be the time to the end of the last ad segment 214′.  See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370). Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383). Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. In some embodiments, targeted content 4010 may be presented to user 101 during downtimes of live events such as halftime and timeouts of live sporting events. In those embodiments, targeted content 4010 may include content related to the live event or the venue of the live event.). More importantly, Barnett also teaches “…targeted content 4010 may include one or more videos that are related to what user 101 is currently watching on TV 830. For example, if user 101 is watching the "Lone Survivor" TV show, targeted content 4010 may include a highlight video of past episodes of "Lone 
Regarding claim 7, “wherein the notification indicates a time remaining in the first section” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); See also Stern; Peter et al. (US 20110243533 A1) wherein Stern para 47 teaches The display image includes a frame 401 of an ad segment along with an information section 402 displayed at the bottom of the image 400. As illustrated the information section 402 includes an ad presentation countdown timer 406 generated in accordance with the invention in addition to a channel and current time field 404. The ad presentation countdown timer 406 displays the presentation KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. In the 
	
Regarding claims 8-10, 12 and 14-18, the method claims are grouped and rejected with the method claims 1-7 because independent claims 8 and 14-17 comprise a combination of steps recited in independent claim 1 and dependent claims 2-7. Regarding claim 14, elements for “at least one user preference or an indication of an entity that sponsored the notification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Ransom para 59 further teaches user information can comprise preference information for presenting content As an example, the preference information can indicate a specific user (e.g., viewer, customer) prefers a particular brand of product (e.g., a particular brand of shoes) and/or a particular class of product (e.g., automobile). Accordingly, a second content item that is relevant to the user information can be determined. In an aspect, the content items comprise advertisements and the selected one or more second content items can comprise abbreviated versions of one or more first content items. (see also Barnett para 352-354 – advertisements for commercial break are related to the content viewed by such that the content being viewed (e.g., Lone Survivor) is the user’s viewing preference at the moment.) Therefore, independent claims 8 and 14-16 the elements of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the system are easily converted into elements/steps of an apparatus/method by one skilled in the art. Regarding claim 17-18, based on a signal sent by the user device, that the user device is at the second location and “during the output of the advertisement portion” is further rejected as discussed in the rejection of claim 1 as discussed in Ren para 58.
Regarding claim 11, “wherein the user device comprises at least one of: a computing device, a tablet device, a personal data assistant (PDA), a smart device, a vehicle entertainment system, or a portable media player” is further rejected on obviousness grounds as discussed in the rejection of claims 
Regarding claim 13, “the content output device comprises at least one of: a set-top box, a digital streaming device, a gaming device, a media storage device, a digital recording device, or a television” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); see also Chen Fig. 1 disclosing a first and second device comprising a television and tablet. See also Ren para 58.
Regarding claim 21, based on a signal sent by the user device, that the user device is at the second location further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Ren further teaches the mobile device provides notification to the set top box 230. 
Regarding claim 22, based on a signal sent by the user device, that the user device is at the second location further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Ren further teaches the mobile device provides notification to the set top box 230.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421